DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on April 28, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 21-26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0231751 (hereinafter referred to as Bristol) and as evidenced by U. S. Patent Application Publication No. 2015/0085268 (hereinafter referred to as Lu).
Bristol, in the abstract, and in [0015]-[0017], discloses a process of patterning using EUV lithography process, the process including coating a substrate with a photoresist layer, followed by baking or annealing (claimed post-application baking, prior to top layer forming), wherein the photoresist coated substrate (after baking) is coated with a top-coat DUV filter material of a thickness (the claimed determining a thickness) to form a TCDF material layer (reference 31, of figure 3A, the claimed first layer) on the photoresist layer such that the topcoat DUV filter layer (first layer) is in surface contact with the surface of the photoresist layer, followed by exposure through a EUV reticle ([0019], EUV exposure equipment) to EUV radiation.  Bristol, in [0004], discloses that the EUV sources generate light not only in the desired 13.5nm wavelength but also in the out-of-band wavelengths (OOB, the claimed selecting of the first wavelength of the DUV radiation) such as 150nm to 300nm i.e., DUV wavelengths are also included.  Bristol, in [0017], and [0020], discloses that the TCDF material layer (first layer) only absorbs out-of band (OOB) radiation of the exposure wavelengths, whereas the EUV light passes through TCDF material layer and into the underlying photoresist layer so as to expose the desired areas of the photoresist to EUV wavelengths only, and in [0017], discloses that the TCDF layer is applied in a thickness of about 20-100nm i.e., thickness (or first thickness, the claimed multiple of a rational fraction of the DUV wavelength, includes quarter wavelength thickness ) selected so as to filter OOB and allow EUV to pass-through (EUV transparent) as illustrated in figure 4B (claims 1-2, 4, 10-11, 13-14, 21-24).  Bristol, in [0019], and [0020], discloses that the photoresist layer is exposed to EUV wavelength of about 13.5nm, and that the EUV light is reflected off the reticle i.e., the EUV mask is a reflective mask, and the EUV radiation only is passed through the topcoat layer to irradiate the underlying photoresist layer (reference 21), as illustrated in figure 4B, and Bristol, in [0024], discloses that the out-of-band illumination such as DUV is absorbed or reflected by the top coat (TCDF) and after the exposure process, the top coat can be removed followed by developing of the exposed photoresist to form the photoresist pattern (claims 3, 8, 12, 25,26).  Bristol, in [0021], discloses that the photoresist in the exposed region can be crosslinked (photocured and unexposed regions will be developable) i.e., negative photoresist or depending on the photoresist material the exposed areas will be removed (exposed areas becoming developable) i.e., positive photoresist i.e., the photoresist patterning process that uses a TCDF on the photoresist layer can be either a positive photoresist or a negative photoresist (claims 6-7).  Bristol, in [0024], discloses that the other layers can be applied over the photoresist i.e., other than the topcoat , and as disclosed in [0001], and [0020], the structure of the layers is such that only EUV is impinged on the underlying photoresist and all other OOB illumination are absorbed or reflected off i.e., any of the other layers that can be applied on the photoresist but below the topcoat has to be transparent to EUV (claim 9).  
Bristol selects a wavelength that is part of OOB and determines the thickness of the topcoat layer (the claimed first layer) such that the top layer filters out or reflects off the OOB wavelengths at the same time only transmits the EUV wavelength as illustrated in figure 4B and as evidenced by LU, in [0024], that the top layer (142) thickness is chosen such that the OOB flare (wavelength in the DUV that can be in the range between 100nm to 350nm) is reflected off so as to suppress a substantial portion of the OOB.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2007/0231751 (hereinafter referred to as Bristol) as evidenced by U. S. Patent Application Publication No. 2015/0085268 (hereinafter referred to as Lu) in view of U. S. Patent Application Publication No. 2017/0205704 (hereinafter referred to as Nikipelov).
Bristol as evidenced by Lu is discussed in paragraph no. 9, above.
Bristol, in [0017], discloses that the top-coat layer can be silicon layer (polysilicon) on the photoresist layer.  Bristol, in [0017], and [0024], discloses that additional filters (in addition to the TCDF filter layer) above the photoresist can be included (claim 5).
The difference between the claims and Bristol is that Bristol does not disclose the additional layers other than the TCDF-layer as the claimed silicon nitride layer.
Nikipelov, in [0105], discloses that the polysilicon is formed on the silicon nitride layer and is EUV transmissive.
Therefore, it would be obvious to a skilled artisan to modify Bristol by using silicon nitride as the additional layer/filter Bristol’s OOB blocking layer as taught by Nikipelov because Bristol does not prohibit the use of silicon nitride and Nikipelov in [0105], teaches that silicon nitride has more EUV transmittance and almost no DUV transmittance and Bristol prefers topcoats that can filter and remove DUV and other OOB wavelengths.
Response to Arguments
Applicant’s arguments, see Amendment, filed August 8, 2022, with respect to rejection of claims 1-14, and 21-26 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection made in the previous office action has been withdrawn. Applicant's arguments filed August 8, 2022, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) and the  35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s argument that Bristol does not disclose that the thickness of the first layer is determined by selecting a first wavelength of the DUV radiation and determining the thickness of the first layer based on the first wavelength, Bristol teaches the use of the same claimed radiation source i.e., EUV, and teaches that OOB radiation and EUV radiation are irradiated on the device however, the OOB radiation which has DUV wavelengths (the same claimed first wavelength) are not desired and that the DUV wavelengths i.e., incident on the device can have a wavelength that is selected from the range 110nm to 400nm (see figure 4A) and is desired to be reflected off the top layer wherein the topcoat layer is  selected to be of a certain thickness such as less than about 100nm, and in figure 4A discloses the DUV range and as suggested, and paragraph no. [0023] of Bristol suggests that the thickness of the top coat layer is precisely controlled, and as evidenced by Lu, in [0024], the top coat layer (142) thickness is chosen so as to rid or suppress the first wavelength (193 nm DUV flare) by being reflected off the top layer (142), and discloses that using a 20nm topcoat layer (142) causes more than 50% of the 193nm DUV flare suppressed.  Nikipelov is not relied upon to disclose the above argued limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 16, 2022.